Exhibit 10.4

Convertible Promissory Note Amendment No. 1

This Convertible Promissory Note Amendment No. 1 (the “First Amendment to Note”)
is entered into as of June 12, 2007 (the “Amendment Date”) by and between PTC
Therapeutics, Inc., a Delaware corporation (“PTC”), and CV Therapeutics, Inc., a
Delaware corporation (“CVT”), for the purpose of amending the Convertible
Promissory Note between the same parties dated June 7, 2006 (hereinafter
referred to as the “Convertible Note”), with reference to the following facts
and circumstances.

WHEREAS, PTC and CVT entered into the Convertible Note in connection with the
Collaboration and License Agreement (the “Collaboration Agreement”) dated as of
June 7th, 2006; and

WHEREAS, the parties now wish to amend the terms of Convertible Note as set
forth in this First Amendment to Note;

NOW, THEREFORE, IN consideration of the mutual covenants and conditions
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties hereby agree as follows:

A. CVT Representations. Each Party represents and warrants that as of the
Amendment Date it has not assigned or otherwise pledged the Convertible Note and
that is has the full power and authority to enter into this First Amendment to
Note.

B. Amendment to Convertible Note. Section 1.7 of the Convertible Note is amended
and restated in its entirety as follows:

“1.7 “Maturity Date” means January 31, 2011.”

C. Remainder Unchanged. Except as expressly amended by this First Amendment to
Note, the Convertible Note shall be unchanged and shall remain in full force and
effect and in accordance with its terms. In the event of any conflict between
the terms of this First Amendment to Note and the terms of the Convertible Note,
the terms of this First Amendment to Note shall govern.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to Note
to be executed by their duly authorized officers as of the first date set forth
above.

 

PTC Therapeutics, Inc.     CV Therapeutics, Inc. By:  

/s/ STUART PELTZ

    By:  

/s/ LOUIS G. LANGE, M.D., PH.D.

Title:   President and CEO     Title:   CEO and Chairman of the Board

 

2